DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 9/21/22 is acknowledged.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US pub 9716071) in combination with Lim et al. (US pub 20220238469).
With respect to claim 1, Ryu et al. teach a semiconductor package comprising (see figs. 1-10, particularly fig. 2A and associated text): 
a redistribution substrate 112, 120 including a redistribution pattern 120; and 
a connection terminal 161 on the redistribution substrate, wherein the redistribution substrate further includes: 
a pad structure 150 including a pad interconnection (lateral part of 150 over 140) and a pad via (lateral in the recess), disposed between the redistribution pattern and the connection terminal, wherein the pad structure is electrically connected to the redistribution pattern and a top surface of the pad structure contacts the connection terminal; 
a shaped insulating pattern 130 disposed on a top surface of the redistribution pattern; and 
a pad seed pattern 140 disposed on the redistribution pattern and covering the shaped insulating pattern. 
Ryu et al. fail to teach stacking a semiconductor chip over the redistribution substrate
Lim et al. teach stacking a semiconductor chip 120 over an RDL substrate 120. See fig. 8.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Lim et al. into the device of Ryu et al. to achieve integration of semiconductor devices and increase the packaging density. See fig. 8.

With respect to claim 5, Ryu et al. teach the shaped insulating pattern includes multiple portions arranged in one of a circular arrangement, a quadrilateral arrangement and a polygonal arrangement, as viewed in plan.  
Allowable Subject Matter
Claims 10-12 are allowed.
Claims 2-4, 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814